         Dated: 10/17/2019




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

                                                          )
     In re:                                               )    Chapter 11
                                                          )
     DURA AUTOMOTIVE SYSTEMS, LLC,                        )    Case No. 19-06741
                                                          )
                                   Debtor.                )    (Joint Administration
                                                          )      Requested)
                                                          )
                                                          )    Judge Randal S. Mashburn


                        ORDER SETTING EXPEDITED HEARING
                             ON FIRST-DAY MOTIONS

          This matter is before the Court upon the motion filed in the Dura
Automotive Systems, LLC1 Chapter 11 bankruptcy for an expedited hearing on
certain issues that the Debtor asserts require prompt attention involving the
administration of this and several related bankruptcies. Although similar
motions have not been filed in the related bankruptcy cases, the requested relief
in the “first-day motions” would affect the following additional newly-filed
bankruptcy proceedings (with the last four digits of each debtor entity’s federal
tax identification number shown after the entity’s name):
19-06735: Dura G.P. (8092);
19-06736: NAMP, LLC (3693).
19-06737: Dura Automotive Systems Cable Operations, LLC (7052);
19-06738: Dura Fremont L.L.C. (1252);
19-06739: Dura Mexico Holdings, LLC (4188); and
19-06740: Dura Operating, LLC (2304).
       As a threshold matter, a motion has been filed in the Dura G.P. case to



1
    The Debtor’s service address is: 1780 Pond Run, Auburn Hills, Michigan 48326.




Case 3:19-bk-06741         Doc 17    Filed 10/17/19 Entered 10/17/19 12:28:45          Desc Main
                                     Document     Page 1 of 4
transfer that case from the Columbia Division to the Nashville Division. For the
reasons set forth in that motion, the motion is hereby granted, subject to
reconsideration if any objections are filed within 14 days of this order.

       Further, pending a determination regarding joint administration and the
appropriate filing and docketing procedures to be utilized in these cases, it shall be
acceptable for any party that files a motion, objection, notice or other similar
document in these cases to file such document only in Dura Automotive Systems,
Inc., Case No. 19-6741, so long as any such document clearly identifies in the first
paragraph of the document which debtor is involved and to which case number the
document should be moved in the event that the motion for joint administration is
not granted. However, any proof of claim should be filed in the specific case in
which the claim is being asserted, pending an order dealing with the appropriate
method for filing and docketing of claims in these cases.

       Regarding the first-day motions, a hearing – to the limited extent necessary as
outlined below -- will be conducted on the following “first-day motions” at 10:30
a.m. on October 18, 2019, in Courtroom One, Customs House, 701 Broadway,
Nashville, TN:

(a)      Debtors’ Expedited Motion for Entry of an Order Directing Joint
         Administration of Chapter 11 Cases (the “Joint Administration Motion”)
         – Docket Entry No. 3.

 (b)     Debtors’ Expedited Motion for Entry of Interim and Final Orders Authorizing
         the Debtors to (I) Pay Prepetition Employee Wages, Salaries, Other
         Compensation, and Reimbursable Employee Expenses and (II) Continue
         Employee Benefits Programs (the “Wages Motion”) – Docket Entry No. 10.

(c)      Debtors’ Expedited Motion for Entry of Interim and Final Orders Authorizing
         the Debtors to (I) Continue to Operate Their Cash Management Systems, (II)
         Honor Certain Prepetition Obligations Related Thereto, (III) Maintain
         Existing Business Forms, and (IV) Continue to Perform Intercompany
         Transactions (the “Cash Management Motion”) – Docket Entry No. 14.

(d)      Debtors’ Expedited Motion for Entry of Interim and Final Orders Authorizing
         the Debtors to (I) Continue Insurance Coverage Entered into Prepetition and
         Satisfy Prepetition Obligations Related Thereto, (II) Renew, Amend,



Case 3:19-bk-06741      Doc 17   Filed 10/17/19 Entered 10/17/19 12:28:45    Desc Main
                                 Document     Page 2 of 4
       Supplement, Extend, or Purchase Insurance Coverage, (III) Honor the Terms
       of a Premium Financing Agreement and Pay Premiums Thereunder, (IV)
       Enter into New Premium Financing Agreements, and (V) Continue to Pay
       Brokerage Fees (the “Insurance Motion”) – Docket Entry No. 7.

(e)    Debtors’ Expedited Motion for Entry of an Order Extending Time to File
       Schedules of Assets and Liabilities, Schedules of Current Income and
       Expenditures, Schedules of Executory Contracts and Unexpired Leases,
       Statements of Financial Affairs, and Rule 2015.3 Financial Reports (the
       “Schedule Extension Motion”) – Docket Entry No. 5.

(f)    Debtors’ Expedited Motion for Entry of Interim and Final Orders Authorizing
       the Payment of Certain Prepetition Taxes and Fees (the “Taxes Motion”) –
       Docket Entry No. 6.

(g)    Debtors’ Expedited Motion for Entry of an Order (I) Authorizing the Debtors
       to (A) Prepare a List of Creditors in Lieu of Submitting a Formatted Mailing
       Matrix, (B) File a Consolidated List of the Debtors’ 50 Largest Unsecured
       Creditors, and (C) Redact Certain Personally Identifiable Case 3:19-bk-06741
       Doc 12 Filed 10/17/19 Information for the Debtors’ Employees, and (II)
       Approving the Form and Manner of Notifying Creditors of Commencement of
       These Chapter 11 Cases (the “Creditor Matrix Motion”) – Docket Entry
       No. 4.

(h)    Debtors’ Expedited Motion for Entry of Interim and Final Orders Authorizing
       Payment of Prepetition Claims of Certain Critical Vendors, Foreign Vendors,
       503(b)(9) Claimants, Lien Claimants and Shippers (the “Key Vendors
       Motion”) – Docket Entry No. 11.

(i)    Debtors’ Expedited Motion for Entry of Interim and Final Orders Authorizing
       the Debtors to Maintain and Administer Their Existing Customer Programs
       and Honor Certain Prepetition Obligations Related Thereto (the “Customer
       Programs Motion”) – Docket Entry No. 9.

 (j)   Debtors’ Expedited Application for Appointment of Prime Clerk LLC as
       Claims, Noticing, and Solicitation Agent (the “Claims and Noticing Agent
       Application”) – Docket Entry No. 8.

       It should also be noted that the Debtor has requested that the Court consider
on an expedited basis a motion involving post-petition financing and use of cash
collateral. However, as of the signing of this order, no such motion has been filed.
If such a motion is filed today, the Court could consider limited relief in that regard,
but the extent of any such consideration will depend on the exact circumstances




Case 3:19-bk-06741    Doc 17   Filed 10/17/19 Entered 10/17/19 12:28:45       Desc Main
                               Document     Page 3 of 4
presented by counsel, including why the Debtor asked for a hearing on a motion
that had not been filed.

      In light of the request for the expedited relief and the limited notice for the
requested first-day hearings, the Debtor will be required as a preliminary matter at
the hearing to address: (a) the sufficiency of the notice provided, (b) the necessity for
having immediate expedited relief on each of the "first-day motions," and (c)
whether action on any of the motions can be deferred to allow greater notice or can
be granted on a provisional basis with further opportunity for objections.

      Due to the fact that this order is being entered less than 24 hours before the
hearing time, the Court anticipates that it will only hear on October 18, 2019, those
matters that are of an emergency nature and where it is not practical to defer a
hearing until at least early next week. Further, to the extent relief is granted, the
Court anticipates granting such relief only to the limited extent necessary to allow
the operation of the Debtors’ businesses until a further hearing can be conducted
within the next week after more complete notice has been given. To the extent that
the Court defers consideration of any of the first day motions, the hearing on
October 18, 2019, will be used as a status/scheduling conference to address the
timing and logistics of a further expedited hearing next week.

      This order shall be entered in all seven of the related bankruptcy cases.

      Debtor’s counsel shall serve this order on all parties who were served with
the first-day motions. Such service shall be handled in the most expeditious
manner possible in an effort to provide service to the maximum number of parties
that may be affected by the hearing.

      IT IS SO ORDERED.




                                                              This Order has been electronically
                                                              signed. The Judge's signature and
                                                              Court's seal appear at the top of the
                                                              first page.
                                                              United States Bankruptcy Court.

Case 3:19-bk-06741    Doc 17   Filed 10/17/19 Entered 10/17/19 12:28:45              Desc Main
                               Document     Page 4 of 4
